File Nos. 333-48926 811-6718 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 37 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT [X] OF 1940 Amendment No. 37 [X] (Check appropriate box or boxes.) DREYFUS INVESTMENT GRADE FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy To: David Stephens, Esq. Stroock & Stroock & Lavan LLP 80 Maiden Lane New York, NY 10038 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on December 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (DATE) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (DATE) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Short Term Income Fund Ticker Symbol: Class B: DSHBX Class P: DSHPX PROSPECTUS December 1, 2009 Class B and P Shares Contents The Fund Investment Risks 2 Past Performance 5 Expenses 6 Management 7 Financial Highlights 9 Your Investment Shareholder Guide 11 General Policies 17 Distributions and Taxes 19 Services for Fund Investors 20 For More Information See back cover. Dreyfus Short Term Income Fund The Fund GOAL AND APPROACH The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue this goal, the fund normally invests at least 80% of its assets in fixed-income securities of U.S. and foreign issuers rated investment grade or the unrated equivalent as determined by Dreyfus. These securities include: U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs), and foreign bonds. Typically, the funds portfolio can be expected to have an average effective maturity and an average effective duration of three years or less. Duration is an indication of an investments interest rate risk, or how sensitive an investment or the funds portfolio may be to changes in interest rates. Generally, the longer a funds duration, the more it will react to interest rate fluctuations and the greater its long-term risk/return potential. For additional yield, the fund may invest up to 20% of its assets in fixed-income securities rated below investment grade (high yield or junk bonds) to as low as Caa/CCC or the unrated equivalent as determined by Dreyfus. Credit ratings are determined by independent rating organizations that analyze and evaluate a bond issuers, and/or any credit enhancers, credit profile and ability to repay debts. Based on their assessment, these rating organizations assign letter grades that reflect the issuers, and/or any credit enhancers creditworthiness. AAA or Aaa represents the highest credit rating, AA/Aa the second highest, and so on down to D, for defaulted debt. Bonds rated BBB or Baa and above are considered investment grade. The fund will focus primarily on U.S. securities, but may invest up to 30% of its total assets in fixed-income securities of foreign issuers, including those of issuers in emerging markets. The portfolio manager buys and sells fixed-income securities based on credit quality, financial outlook and yield potential. Fixed-income securities with deteriorating credit quality are potential sell candidates, while those offering higher yields are potential buy candidates. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes and interest rates), forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns, to manage interest rate risk, to manage the effective duration or maturity of the funds portfolio, or as part of a hedging strategy. The fund may enter into swap agreements, such as credit default swaps, which can be used to transfer the credit risk of a security without actually transferring ownership of the security or to customize exposure to particular corporate credit. To enhance current income, the fund also may engage in a series of purchase and sale contracts or forward roll transactions in which the fund sells a mortgage-related security, for example, to a financial institution and simultaneously agrees to purchase a similar security from the institution at a later date at an agreed-upon price. 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically,which means you could lose money. Interest rate risk . Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates. Liquidity risk . When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives, including swap agreements), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. Although the fund invests primarily in investment grade bonds, the fund may invest to a limited extent in high yield bonds. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Call risk . Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Market sector risk . The funds overall risk level will depend on the market sectors in which the fund is invested and the current interest rate, liquidity and credit quality of such sectors. The fund may significantly overweight or underweight certain industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those industries or sectors. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more developed economies. Prepayment and extension risk . When interest rates fall, the principal on mortgage-backed and certain asset-backed securities may be prepaid. The loss of higher yielding underlying mortgages and 2 the reinvestment of proceeds at lower interest rates can reduce the funds potential price gain in response to falling interest rates, reduce the funds yield, or cause the funds share price to fall. When interest rates rise, the effective duration of the funds mortgage-related and other asset-backed securities may lengthen due to a drop in prepayments of the underlying mortgages or other assets. This is known as extension risk and would increase the funds sensitivity to rising interest rates and its potential for price declines. Inflation-indexed security risk . Interest payments on inflation-indexed securities can be unpredictable and will vary as the principal and/or interest is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced. The U.S. Treasury has guaranteed that in the event of a drop in prices, it would repay the par amount of its inflation-indexed securities. Inflation-indexed securities issued by corporations generally do not guarantee repayment of principal. Any increase in the principal amount of an inflation-indexed security will be considered taxable ordinary income, even though investors do not receive their principal until maturity. As a result, the fund may be required to make annual distributions to shareholders that exceed the cash the fund received, which may cause the fund to liquidate certain investments when it is not advantageous to do so. Also, if the principal value of an inflation-indexed security is adjusted downward due to deflation, amounts previously distributed may be characterized in some circumstances as a return of capital. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitment transactions, may magnify the funds gains or losses. Additionally, certain derivatives may involve leverage, which could result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the investment. Non-diversification risk . The fund is non-diversified, which means that a relatively high percentage of the funds assets may be invested in a limited number of issuers. Therefore, the funds performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. Government securities risk . Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. 3 Other potential risks . The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. At times, the fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions, and lower the funds after-tax performance. 4 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund's Class B shares from year to year. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. All of the funds share classes invest in the same portfolio of securities. Performance of each share class will vary from the performance of the funds other share classes due to difference in charges and expenses. After-tax performance is shown for Class B shares. After-tax performance of the fund's other share classes, if any, will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Class B shares* The funds year-to-date total return as of 9/30/09 for Class B shares was 11.36%. Average annual total returns (as of 12/31/08)* 1 Year 5 Years 10 Years Class B returns before taxes -9.81% -0.09% 2.95% Class B returns after taxes on distributions -11.05% -1.36% 1.12% Class B returns after taxes on distributions and sale of fund shares -6.34% -0.78% 1.42% Class P returns before taxes -5.52% 0.92% 3.10% ** Bank of America Merrill Lynch 1-5 Year 4.65% 3.85% 5.03% Corporate/Government Index reflects no deduction for fees, expenses or taxes * For periods prior to November 1, 2002, reflects the performance of the funds class D shares, which are offered in a separated prospectus, adjusted in the table for Class B to reflect the CDSC applicable to Class B. Applicable class fees and expenses, however, are not reflected; if these fees and expenses had been reflected, the performance shown would have been lower. **Assumes conversion of Class B shares to Class D shares at end of the sixth year following date of purchase. 5 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Shareholder fees (fees paid directly from your investment) Class B * Class P Maximum contingent deferred sales charge (CDSC) 4.00 none (% of lower of purchase or sale price) Annual fund operating expenses (expenses that you pay each year as % of the value of your investment) Management fees 0.50 0.50 Distribution (12b-1) fees 0.50 none Other expenses (including shareholder services fees) 0.70 0.46 Total annual fund operating expenses * Class B shares of the fund are available only in connection with dividend reinvestment and through permitted exchanges of Class B shares of certain other funds. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class B (with redemption) $573 $836 $1,123 $1,627 *** Class B (without redemption) $173 $536 $923 $1,627 *** Class P $98 $306 $531 $1,178 *** Assumes conversion of Class B to Class D shares, which are offered in a separate prospectus, at end of the sixth year following date of purchase, Class D shares are not subject to a Rule 12b-1 fee. 6 MANAGEMENT The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $314 billion in 196 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.50% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds annual shareholder report for the period ended July 31, 2009. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $22.1 trillion in assets under custody and administration and $966 billion in assets under management, and it services more than $11.9 trillion in outstanding debt. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Peter Vaream and David Bowser are the funds co-primary portfolio managers, positions they have held since July 2008. Mr. Vaream has been employed by Dreyfus since April 2008 and also is a senior portfolio manager for Active Core Fixed Income Strategies at Standish Mellon Asset Management Company LLC (Standish), a subsidiary of BNY Mellon and an affiliate of Dreyfus, which he joined in 2007. Prior thereto, he managed a variety of fixed income products at MFS Investment Management. Mr. Bowser has been employed by Dreyfus since July 2006 and also is a portfolio manager for Active Core Fixed Income Strategies at Standish, which he joined in 2000. The funds Statement of Additional Information (SAI) provides additional portfolio manager information including compensation, other accounts managed and ownership of fund shares. 7 MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Any Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 8 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds Class B and P shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Year Ended July 31, Class B Shares 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.32 10.81 10.82 11.03 11.13 Investment operations: Investment incomenet 1 .34 .38 .38 .32 .21 Net realized and unrealized gain (loss) on investments .05 (.46) .03 (.12) .05 Total from investment operations .39 (.08) .41 .20 .26 Distributions: Dividends from investment incomenet 1 (.37) (.40) (.42) (.39) (.35) Dividends from net realized gain on investments - (.01) - (.02) (.01) Total distributions (.37) (.41) (.42) (.41) (.36) Net asset value, end of period 10.34 10.32 10.81 10.82 11.03 Total Return (%) 2 3.96 (.78) 3.84 1.81 2.37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 1.57 1.56 1.50 1.50 Ratio of net expenses to average net assets 1.70 3 1.57 3 1.56 1.50 1.50 Ratio of net investment income to average net assets 3.50 3.62 3.46 2.92 1.88 Portfolio turnover rate 99.46 4 86.45 4 146.57 181.07 4 494.93 4 Net assets, end of period ($ x 1,000) 2,479 4,417 5,746 7,905 11,586 1 Based on average shares outstanding at each month end. 2 Exclusive of sales charge. 3 Expense waivers and/or reimbursements amounted to less than .01%. 4 The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2009, 2008, 2006 and 2005, were 98.62%, 86.39%, 169.73% and 463.30%, respectively. 9 Year Ended July 31, Class P Shares 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.34 10.82 10.83 11.04 11.15 Investment operations: Investment incomenet 1 .42 .47 .45 .39 .30 Net realized and unrealized gain (loss) on investments .04 (.46) .03 (.12) .02 Total from investment operations .46 .01 .48 .27 .32 Distributions: Dividends from investment incomenet (.44) (.48) (.49) (.46) (.42) Dividends from net realized gain on investments - (.01) - (.02) (.01) Total distributions (.44) (.49) (.49) (.48) (.43) Net asset value, end of period 10.36 10.34 10.82 10.83 11.04 Total Return (%) 4.66 .02 4.50 2.46 3.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .89 2 .90 .88 .86 Ratio of net expenses to average net assets .96 2 .89 .90 .88 .86 Ratio of net investment income to average net assets 4.24 4.32 4.12 3.56 2.59 Portfolio turnover rate 99.46 3 86.45 3 146.57 181.07 3 494.93 3 Net assets, end of period ($ x 1,000) 1,350 1,678 3,308 4,025 7,674 1 Based on average shares outstanding at each month end. 2 Expense waivers and/or reimbursements amounted to less than .01%. 3 The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2009, 2008, 2006, and 2005 were 98.62%, 86.39%, 169.73% and 463.30%, respectively. 10 Your Investment SHAREHOLDER GUIDE Choosing a share class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class B and P shares of the fund . Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. 11 Class P share considerations Class P shares are offered only to investors who can make an initial investment of at least $100,000 in the fund. You pay no initial sales charge on investment in Class P shares, and you do not pay any ongoing Rule 12b-1 fees. Class P shares are subject to an annual shareholder services fee of .25%. Class B share considerations Because Class P shares are not subject to any sales charges and have lower ongoing fees than Class B shares, the fund will generally not accept a purchase order for Class B shares in the amount of $100,000 or more. While the fund will take reasonable steps to prevent investments of $100,000 or more in Class B shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc.
